Parker, J.
The Appellants in this case, when it was reached in its order on the- calendar, failed to appear and furnish papers on which it could be heard. The Respondent appeared and submitted the case on her part, upon her printed brief, in accordance with the 25th rule of the Court. The Appellants have, also, failed since to submit points pursuant to the said rule.
The judgment must, therefore, be affirmed of course (Kelly v. McCormick, 28 N. Y. R. 323).
All concur except Grover, Justice, who is absent.
Affirmed.